DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deck et al. (US 20200046353 A1).
Regarding claim 1, Deck et al. discloses a staple gun (10/200), including: a housing (80/230), including a staple outlet (98/234); a striking member (106/cam ramps [0085]), disposed on the housing and being movable toward or away from the staple outlet [0076]; a driving mechanism (224/228), including a lever (24/240) rotatably connected to the housing [0084-0085], the lever being swingable between a first position and a second position, the driving mechanism driving the striking member (106/cam ramps, 226 [0084-0085, 0103]) to move toward the staple outlet when the lever swings from the first position toward the second position (driver 24/240 is driven when lever 24/240 is clamped); 
a locking mechanism (250/260), including a locking member (262/264), the locking member disposed on the housing and rotatable about an axial direction between a releasing position and a locking position, the locking member including a stopping bump (268) which protrudes radially and is located inside the housing; wherein when the locking mechanism is in the releasing position, the locking mechanism is free of inference with the lever, and the lever is freely rotatable between the first position and the second position; when the lever swings toward the second position and the locking member rotates to be in the locking position, the stopping bump is abutted against a part of the lever which is located inside 
Regarding claim 2, Deck et al. discloses the locking member further includes a shaft located inside the housing (shaft shown for 260 and/or pin 348 of latch 250), the shaft is rotatably inserted into a shaft hole of the housing, the locking member further includes an operative portion, and the operative portion projects outwardly beyond and outside the housing (figs. 11-16).
Regarding claims 3-5, Deck et al. discloses the locking member further includes an annular flange (disk shaped with annular flanges) integrally and radially extending between the operative portion and the shaft, the housing further includes a receiving hole, and the annular flange is abutted against an inner periphery of the receiving hole inside the housing, wherein the locking mechanism further includes an elastic member (350), and the elastic member is abutted against and between the housing and the locking member so that the locking member has a tendency to rotate, wherein the locking member further includes an extending portion radially extending between the annular flange and the shaft, the stopping bump is connected with the extending portion, a radial 
Regarding claims 6, Deck et al. discloses the elastic member is a torsion spring, one end of the elastic member is inserted into the extending portion, another end of the elastic member is inserted to the housing [0102]; as viewed in the axial direction, when the one end of the elastic member inserted into the extending portion is higher than an extending line from the another end of the elastic member to the shaft, the locking member has a tendency to rotate toward the releasing position; when the one end of the elastic member inserted into the extending portion is lower than the extending line from the another end of the elastic member to the shaft, the locking member has a tendency to rotate toward the locking position ([0087-0092, 0101-0109], figs. 1-7 and 11-16).
Regarding claims 7-8, Deck et al. discloses the housing further includes a blocking portion (266 and/or 262), and when the locking member returns to the releasing position, the extending portion is positionably blocked by the blocking portion and wherein the stopping bump includes an 
Regarding claims 9-10, Deck et al. discloses the lever and the housing are pivotally connected by a pivot portion (278), and the stopping bump is abutted against a side of the lever away from the staple outlet and is near the pivot portion, wherein the driving mechanism further includes a retaining member (228) rotatably connected to the housing, when the lever is in the first position, the retaining member and the striking member (106/cam ramps, 226 [0084-0085, 0103]) are positionably engaged with each other; when the lever move to the second position, the retaining member is driven by the lever to disengage from the striking member so that the striking member is movable toward the staple outlet ([0084-0092, 0101-0109], figs. 1-7 and 11-16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F LONG/         Primary Examiner, Art Unit 3731